LIGON, J.
-The proof rejected by the court below was. clearly inadmissible. The conversation deposed to by the witness, Bradford Willingham, as occurring between himself and the deceased, does not appear to have had any reference to a disposition of the slaves by will, but by way of gift or advancement in the lifetime of the testator. It cannot, then, be said to have formed a part of the res gestee of making the will, as that document did not exist until two days after-wards, and was not alluded to by the testator in the conversation deposed to by the witness.
*494This is a direct attempt to bring in the declarations of a party in interest, to sustain the instrument under which she claims that interest. The law will not permit a party thus to manufacture testimony for herself. Kennedy v. Meadow, 1 S. & P. 220. The declarations or admissions of a party are evidence against himself; but when offered, they do not justify him in introducing proof of his counter declarations, made at a different time, and on a different occasion, unless such latter declarations form a part of the res gestae. Lee v. Hamilton, 3 Ala. Rep. 529.
The conduct of Mrs. Davis, on the occasion spoken of by the witness John Willingham, has no connection whatever with her declarations offered to be proved by Bradford Wil-lingham. Bight days intervened between the two occasions, and the subject of conversation is different; consequently, the introduction of evidence showing the conduct of Mrs. Davis on that occasion, will not authorize the proponent of the will to prove her declarations at another time wholly distinct from it; especially as this testimony, if admitted, would tend to establish a will in which she is the principal devisee and legatee.
Let the judgment of the court below be affirmed.